
	

113 HR 1487 IH: Improved Health Care at Lower Cost Act of 2013
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1487
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XI of the Social Security Act
		  to establish an exception from the physician self-referral prohibition and a
		  safe harbor from Federal antikickback and other sanctions for incentive
		  payments made by hospitals to physicians under certain incentive payment
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Improved Health Care at Lower Cost Act
			 of 2013.
		2.Exception and
			 safe harbor from Federal sanctions for incentive payments from hospitals to
			 physicians under certain incentive payment programs
			(a)FindingsCongress finds the following:
				(1)The Department of
			 Health and Human Services has been engaged in approving, on a
			 project-by-project basis, gain-sharing arrangements under demonstration
			 authority for nearly a decade. Based on the knowledge gained from such
			 demonstration projects, the Department is capable of developing and applying
			 standards for permitting such arrangements more generally without the use of
			 such authority.
				(2)The Inspector
			 General of the Department of Health and Human Services has issued a special
			 advisory bulletin in July 1999 that indicates that there is no general
			 authority for waiving sanctions for any gain-sharing arrangements between
			 physicians and hospitals.
				(3)Due to lack of
			 capitalization, size limitations, risk characteristics, and other factors, many
			 hospitals and physicians have been unable or unwilling to enter into
			 gain-sharing types of arrangements that meet the requirements of the shared
			 savings program.
				(b)PurposeThe
			 purpose of this section is to establish general statutory authority within the
			 Department of Health and Human Services to recognize gain-sharing and other
			 incentive payment programs, other than the shared savings program, that align
			 incentives among hospitals and physicians to improve efficiency and decrease
			 costs while maintaining or improving quality care.
			(c)Exception from
			 physician self-Referral prohibitionSection 1877(e) of the Social Security Act
			 (42 U.S.C. 1395nn(e)) is amended by adding at the end the following new
			 paragraph:
				
					(9)Payments under
				certain incentive payment programs between hospitals and physicians
						(A)In
				generalIn the case of a monetary incentive payment which is made
				by a hospital to a physician under an incentive payment program (as defined in
				subparagraph (B)) that meets requirements established by the Secretary in
				consultation with the Attorney General and the Inspector General of the
				Department of Health and Human Services for purposes of this paragraph.
						(B)Incentive
				payment program definedIn
				this paragraph, the term incentive payment program means a program
				that is designed to align incentives among hospitals and physicians (through
				techniques such as product standardization, the substitution of lower cost
				products, and care coordination initiatives that encourage medically
				appropriate decreases in length of stay) to improve efficiency and decrease
				costs while maintaining or improving
				quality.
						.
			(d)Safe harbor from
			 antikickback and other Federal sanctions
				(1)Section 1128B(b)(3) of the Social Security
			 Act (42 U.S.C. 1320a–7b(b)(3)) is amended—
					(A)by striking
			 and at the end of subparagraph (I);
					(B)in subparagraph
			 (J), by moving the indentation 2 ems to the left and by striking the period at
			 the end and inserting ; and; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(K)any monetary incentive payment which is
				made by a hospital to a physician under an incentive payment program (as
				defined in subparagraph (B) of section 1877(e)(9)) that meets requirements
				established by the Inspector General of the Department of Health and Human
				Services in consultation with the Attorney General for purposes of applying
				this subparagraph (which requirements needs not be the same as those
				established under subparagraph (A) of such
				section).
							.
					(2)Section 1128A(b)(1) of the Social Security
			 Act (42 U.S.C. 1320a–7a(b)(1)) is amended by inserting (other than a
			 monetary incentive payment described in section 1128B(b)(3)(K)) after
			 makes a payment.
				(e)Publication of
			 guidanceThe Secretary of Health and Human Services and the
			 Inspector General of the Department of Health and Human Services—
				(1)not later than 6 months after the date of
			 the enactment of this Act, shall jointly publish a solicitation of comments to
			 carry out the amendments made by this section; and
				(2)not later than 12
			 months after such date of enactment, shall publish, jointly or separately, such
			 guidance or rules, which may be effective on an interim, final basis, as may be
			 necessary to carry out such amendments in a timely manner.
				(f)ConstructionNothing
			 in this section (or the amendments made by this section) shall be construed as
			 affecting the operation of the shared savings program.
			(g)Shared savings
			 program definedIn this
			 section, the term shared savings program means such program under
			 section 1899 of the Social Security Act (42 U.S.C. 1395jjj).
			
